In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1354V
                                      Filed: March 2, 2016
                                          Unpublished

****************************
DAVID WOOD,                              *
                                         *      Ruling on Entitlement; Concession;
                     Petitioner,         *      Damages Decision Based on Proffer;
                                         *      Influenza (“Flu”) Vaccine; Shoulder
                                         *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                      *      Administration (“SIRVA”); Special
AND HUMAN SERVICES,                      *      Processing Unit (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
Danielle Strait, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Claudia Gangi, U.S. Department of Justice, Washington, DC, for respondent.

         RULING ON ENTITLEMENT AND DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On November 12, 2015, David Wood (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that as a result
of receiving an influenza (“flu”) vaccine on October 25, 2014, he suffered an injury to his
shoulder. Petition at 1-2. The case was assigned to the Special Processing Unit
(“SPU”) of the Office of Special Masters.

       On March 1, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
and Proffer on Damages at 1. Specifically, respondent concluded that petitioner’s
alleged injury is consistent with shoulder injury related to vaccine administration
(“SIRVA”), and that it was caused-in-fact by the flu vaccine he received on October 25,
2014. Id. at 3. Respondent further stated that she did not identify any other causes for

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner’s SIRVA, and the records show that he has suffered the sequela of this injury
for more than six months. Id. Therefore, based on the record as it now stands,
petitioner has satisfied all legal prerequisites for compensation under the Act. Id. at 3.

        Additionally, “[b]ased upon the evidence of record, respondent proffers that
petitioner should be awarded $100,514.00” in compensation. Id. Respondent
represents that petitioner agrees with the proffered award. Id.

      In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation. Further, based on
the record as a whole, the undersigned finds that petitioner is entitled to an award
as stated in Respondent’s Rule 4(c) Report and Proffer on Damages.

       Pursuant to the terms stated in Respondent’s Rule 4(c) Report and Proffer on
Damages, the undersigned awards petitioner a lump sum payment of $100,514.00
in the form of a check payable to petitioner, David Wood. 3 This amount represents
compensation for all damages that would be available under § 300aa-15(a).

The clerk of the court is directed to enter judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3“Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical expenses, future
pain and suffering, and future lost wages.” Respondent’s Rule 4(c) Report and Proffer on Damages at 4.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2